Case 1:18-CV-Ol789-RA Document 28 Filed 02/23/19 Page 1 of 1

STUART H. FINKELSTEIN, ESQ,:-

FINKELSTEIN LAW GROUP, PLLC
338 ]ericho Turnpike
Syosset, New York 11791
(718) 261-4900

February 23’d, 2019

The Honorable Ronnie Abrams
Thurgood l\/larshall

United States Courthouse
Southern Distriot of New York

40 Foley Square Courtroom 1506
New Vork, New York 10007

Re: Figueroa vs. 117 Perry Street l_LC et al
Case No.: 1:18-cv-01789

Dear dodge Abrams,

l am requesting an extension of time to respond to your Order of Fel;)ruary 21, 2019
as this matter affects my license and my ability to practice law and to provide for my
family. ‘

l am in the process of trying to obtain counsel so that l may prepare an appropriate
response Therefore, l am asking for a 45 day extension of the return date of the Order
to Show Cause.

 

Si-l Fltc
To all counsel of record via ECF

